Public Utilities Commission, No. 05-792-EL-ATA. This cause is pending before the court as an appeal from the Public Utilities Commission. Upon consideration of appellant’s motion to consolidate this case with 2005-0945, Ohio Consumers’ Counsel v. Pub. Util. Comm., Public Utilities Commission, Nos. 03-2341-EL-ATA, 03-2405-EL-CSS, and 04-85-EL-CSS, for purposes of oral argument and opinion,
IT IS ORDERED by the court that the motion is denied.
IT IS FURTHER ORDERED by the court, sua sponte, that briefing is stayed.